Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 31, 2016

                                      No. 04-15-00487-CV

                              CONOCOPHILLIPS COMPANY,
                                     Appellant

                                                 v.

 Leon Oscar RAMIREZ, Jr., Individually, and Jesus M. Dominguez, as Guardian for Minerva
               Clementina Ramirez, an incapacitated person, Individually,
                                       Appellees

                   From the 49th Judicial District Court, Zapata County, Texas
                                     Trial Court No. 7,637
                           Honorable Jose A. Lopez, Judge Presiding


                                         ORDER
        Appellees’ unopposed motion for a second extension of time to file their brief is granted.
We order appellees’ brief due June 30, 2016. Counsel is advised that no further extensions of
time will be granted absent a motion that (1) demonstrates extraordinary circumstances justifying
further delay, (2) advises the court of the efforts counsel has expended in preparing the brief, and
(3) provides the court reasonable assurance that the brief will be completed and filed by the
requested extended deadline. The court does not generally consider a heavy work schedule to be
an extraordinary circumstance. If the brief is not filed by the date ordered, the court may set the
appeal for submission without appellees’ brief and without further notice.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of May, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court